                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

RICHARD L. STEARNS-MILLER,

            Plaintiff,

v.                                             CASE NO. 5:18cv173-MCR/MJF

JULIE L. JONES,

            Defendant.
                                          /

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 22, 2019. ECF No. 14. Plaintiff was furnished

a copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 14, is

adopted and incorporated by reference in this Order.



                                   Page 1 of 2
      2. Plaintiff’s “Petition for Order to Show Cause and Appointment of Counsel”

(ECF No. 12) is DENIED, and this case is DISMISSED without prejudice for

Plaintiff’s willful failure to comply with court procedural rules and court orders.

      3. The Clerk of the Court is directed to enter judgment accordingly and close

this case.

      DONE AND ORDERED this 19th day of April 2019.



                                         s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
